         Case
          Case1:20-cr-00084-AJN
               1:20-cr-00084-AJN Document
                                  Document92-1
                                           93 Filed
                                               Filed08/19/21
                                                     08/18/21 Page
                                                               Page11ofof44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        8/19/21

 UNITED STATES OF AMERICA
                                                            PROTECTIVE ORDER
                v.
                                                                 20 Cr. 84 (AJN)
 RALPH BERRY,

                Defendant.


       Upon the application of the United States of America, Audrey Strauss, United States

Attorney for the Southern District of New York, Assistant United States Attorneys Dominic A.

Gentile, Jacob R. Fiddelman, and Adam S. Hobson, of counsel, and with the consent of defendant

RALPH BERRY, through Mark S. DeMarco, Esq., Jeremy Scheider, Esq., and Ezra Spilke, Esq.,

his counsel, for an order limiting the dissemination of any and all Jencks Act and Giglio material

produced in connection with the above-captioned case, it is hereby ORDERED that:

       1.      The Government has made and will make disclosure to the defendant of documents

and information, including electronically stored information, pursuant to 18 U.S.C. §3500 and the

Government’s general obligation to produce impeachment material in criminal cases (the “Section

3500 Materials”). The Section 3500 Materials will include material that (i) affects the privacy and

confidentiality of individuals; (ii) would impede, if prematurely disclosed, the Government’s

ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if

publicly disseminated; and/or (iv) that is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case.

       2.      The Section 3500 Materials shall not be disclosed by the defendant or defense

counsel, including any successor counsel (“defense counsel”) other than as set forth herein, and

shall be used by defense counsel and the defendant solely for the purpose of defending this criminal
         Case
          Case1:20-cr-00084-AJN
               1:20-cr-00084-AJN Document
                                  Document92-1
                                           93 Filed
                                               Filed08/19/21
                                                     08/18/21 Page
                                                               Page22ofof44



action (including any appeals and collateral challenges). The defense is prohibited from using the

Section 3500 Materials for any other purpose.

       3.      The defendant and defense counsel are precluded from disseminating the Section

3500 Materials (except for Sensitive Materials, to which greater restrictions apply as set forth

below), and any and all printouts and/or digital versions of the Section 3500 Materials (and any

copies and/or screenshots) to anyone beyond the defendant, defense counsel, investigative,

secretarial, clerical, and paralegal personnel employed full-time or part-time by defense counsel,

independent expert witnesses, investigators, or advisors retained by the defense counsel in

connection with this action, and other prospective witnesses and their counsel, to the extent

deemed necessary by defense counsel, for the purpose of defending this criminal action (including

any appeals or collateral challenges), and such other persons as hereafter may be authorized by the

Court upon motion by the defendant.

       4.      The defendant and defense counsel must destroy or return all copies of the Section

3500 Materials, including any and all printouts and/or digital versions of the Section 3500

Materials (including all copies), at the conclusion of the trial of this matter or when any appeal has

terminated and the judgment has become final, subject to defense counsel’s obligation to retain

client files under the Rules of Professional Conduct.

       5.      Sensitive Materials. Certain parts of the Section 3500 Materials are expected to

contain information that identifies, or could lead to the identification of, victims or witnesses who

may be subject to intimidation or obstruction, and whose lives, persons, and property, as well as

the lives, persons and property of loved ones, will be subject to risk of harm absent the protective

considerations set forth herein (collectively, “Sensitive Materials”). Any such material will be

identified in writing as “SENSITIVE” by the Government. The Government’s designation of any




                                                  2
          Case
           Case1:20-cr-00084-AJN
                1:20-cr-00084-AJN Document
                                   Document92-1
                                            93 Filed
                                                Filed08/19/21
                                                      08/18/21 Page
                                                                Page33ofof44



Section 3500 Materials as Sensitive Materials will be controlling absent contrary order of the

Court.

         6.    Sensitive Materials must be maintained solely in the possession of defense counsel

and personnel for whom defense counsel is directly responsible (i.e. employed by or retained by

counsel). Sensitive Materials may be reviewed by the defendant only in the presence of counsel,

and the defendant may not retain or possess Sensitive Materials in the jail or otherwise.

         7.    Any party wishing to file Sensitive Materials with the Court for any reason shall,

after consultation with the opposing party, seek authorization from the Court to file any such

material under seal.




                                 [Remainder intentionally blank]




                                                 3
            Case
             Case1:20-cr-00084-AJN
                  1:20-cr-00084-AJN Document
                                     Document92-1
                                              93 Filed
                                                  Filed08/19/21
                                                        08/18/21 Page
                                                                  Page44ofof44



       8.        The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


Dated: New York, New York
       August 18, 2021


       AUDREY STRAUSS                                     COUNSEL FOR
       United States Attorney                             RALPH BERRY
       for the Southern District of New York


    By: ____________________________                    By: ____________________________
        Dominic A. Gentile                                  Mark S. DeMarco, Esq.
        Jacob R. Fiddelman                                  Jeremy Schneider, Esq.
        Adam S. Hobson                                      Ezra Spilke, Esq.
        Assistant United States Attorneys




SO ORDERED:


                                              8/19/21

HONORABLE ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE




                                                  4
